--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.24
EXECUTION COPY
 
AMENDED AND RESTATED SECURED PROMISSORY NOTE (TERM LOAN)


$9,300,000
November 19, 2013





FOR VALUE RECEIVED, the undersigned, THE MINT LEASING, INC., a Nevada
corporation with a principal place of business at 323 N. Loop West, Houston, TX
77008 (“Mint Nevada”), THE MINT LEASING, INC., a Texas corporation with a
principal place of business at 323 N. Loop West, Houston, TX 77008 (“Mint
Texas”) and THE MINT LEASING SOUTH, INC., a Texas corporation with a principal
place of business at 323 N. Loop West, Houston, TX 77008 (“Mint South”, and
together with Mint Nevada and Mint Texas, jointly and severally, "Borrower"),
hereby unconditionally jointly and severally promise to pay to the order of MNH
MANAGEMENT LLC,  a Delaware limited liability company with offices at 7 West
51st Street, New York, NY 10019 (together with its successors, transferees and
assigns, “Lender”), on or before the Maturity Date, the principal sum of Nine
Million Three Hundred Thousand Dollars ($9,300,000) in accordance with the terms
of this Secured Promissory Note (Term Loan) (this “Note”).  This Note is issued
pursuant to that certain Amended and Restated Loan and Security Agreement, of
even date herewith, entered into by and between Borrower and Lender (as amended
from time to time, the “Agreement”).  Capitalized terms used herein and not
defined herein shall have their respective meanings as set forth in the
Agreement.


INTEREST; AMORTIZATION; DUE DATE; PREPAYMENT:  Interest on the unpaid principal
balance hereof (the “Term Interest Rate”) shall be computed on the basis of the
actual number of days elapsed and a year of three hundred sixty (360) days and
shall accrue at a rate per annum equal to the greater of (i) the sum of (A) the
“Prime Rate” as reported in the “Money Rates” column of The Wall Street Journal,
adjusted as and when such Prime Rate changes, plus (B) Four and Three Quarters
Percent (4.75%), or (ii) Eight Percent (8%) . Following and during the
continuation of an Event of Default, the Term Interest Rate shall be increased
by Six Percent (6%) per annum (the “Default Interest Rate”).


Principal, interest and all other amounts due to Lender pursuant to this Note
and the Agreement shall be due and payable by Borrower as follows:


 
(i)
Interest on the unpaid principal balance hereof shall be payable in arrears on
the tenth day (if such date is not a Business Day, then on the first Business
Day thereafter) of each month commencing December 10, 2013.



 
(ii)
Principal due to Lender pursuant to this Note and the Agreement shall be due and
payable by Borrower in eighteen (18) consecutive monthly installments (the
“Monthly Principal Payments”) of principal in the amount of Two Hundred Fifty
Eight Thousand Three Hundred Thirty Three  Dollars and No Cents ($258,333),
commencing on May 12, 2014, and on the tenth day (if such date is not a Business
Day, then on the first Business Day thereafter) of each and every consecutive
calendar month thereafter, followed by one (1) payment in the amount of the
unpaid principal balance, together with all accrued and unpaid interest thereon
and all fees, costs and other unpaid amounts due and owing to


 
 

--------------------------------------------------------------------------------

 

Lender pursuant to this Note, the Agreement and other Loan Documents, due and
payable on the Maturity Date (the “Final Payment”).  The Monthly Principal
Payments and the Final Payment have been calculated based on a three (3) year
loan amortization of the principal sum hereof.


Borrower may prepay the unpaid principal sum hereof in accordance with the terms
of the Agreement.


Borrower shall immediately prepay the unpaid principal of the Term Loan and all
other Obligations under the Agreement upon an Event of Default in accordance
with the terms of the Agreement, together with the Term Loan Prepayment Fee
calculated with respect to such prepaid amount.


Borrower shall immediately prepay the Term Loan to the extent of any Overadvance
in accordance with the Agreement.


FEES AND COSTS:  All fees, costs and expenses set forth in this Note, the
Agreement and other Loan Documents shall be paid by Borrower in accordance with
the terms hereof and thereof.


MAXIMUM RATE OF INTEREST:  It is intended that the Interest Rate and the Default
Interest Rate shall never exceed the maximum rate, if any, which may be legally
charged in the State of New York for loans made to corporations (the “Maximum
Rate”).  If the provisions for interest contained in this Note would result in a
rate higher than the Maximum Rate, the interest shall nevertheless be limited to
the Maximum Rate and any amounts which may be paid toward interest in excess of
the Maximum Rate shall be applied to the reduction of principal, or, at the
option of Lender, returned to the Borrower.


NOTICES:  All notices shall be given in accordance with the Agreement at
Lender’s address designated in the Agreement, or to such other place as Lender
may from time to time direct by written notice to Borrower.


APPLICATION OF PAYMENTS:  All payments made hereunder shall be made without
defense or set-off for any debt or other claim which Borrower may assert against
Lender.  All payments received hereunder shall be applied in accordance with the
provisions of the Agreement.


SECURITY:  This Note is secured by a pledge of the Collateral as described in
the Loan Documents.  The Borrower hereby acknowledges, admits and agrees that
its obligations under this Note, the Agreement and other Loan Documents are full
recourse obligations to which Borrower pledges its full faith and credit.
 
DEFAULTS; REMEDIES:  If any amount under this Note is not paid in full when due
or upon the happening of an Event of Default, the Lender may declare the unpaid
principal sum, accrued and unpaid interest and all other amounts under this
Note, the Agreement and other Loan Documents immediately due and payable.  In
such event, Lender may enforce the payment of

 
2

--------------------------------------------------------------------------------

 

this Note either by proceeding against the Collateral, or against the Borrower
in one or more proceedings separately, successively, or simultaneously and in
any order or manner permitted by law as Lender deems desirable.  Lender shall
not be required to exhaust its security before proceeding against the
Borrower.  None of the rights or remedies of the Lender are to be deemed waived
or affected by any failure or delay of the Lender to exercise its rights; and,
in addition, the Lender shall have all of its rights and remedies set forth
herein, the Agreement and other Loan Documents.


The failure to exercise any of the rights and remedies set forth in this Note,
the Agreement or other Loan Documents shall not constitute a waiver of the right
to exercise the same or any other option at any subsequent time in respect of
the same event or any other event.  The acceptance by Lender of any payment
which is less than payment in full of all amounts due and payable at the time of
such payment shall not constitute a waiver of the right to exercise any of the
foregoing rights and remedies at that time or at any subsequent time or nullify
any prior exercise of any such rights and remedies without the express written
consent of Lender, except as and to the extent otherwise provided by law.


ATTORNEYS’ FEES AND COSTS:  If the Lender incurs any loss, costs or expenses in
enforcing or collecting this Note, in whole or in part, or enforcing any of the
terms of this Note, the Borrower agrees to pay all losses, costs and expenses so
paid or incurred by Lender including, without limitation, reasonable attorneys’
fees and costs.


NON-PAYMENT OF FEES AND COSTS:  All fees, costs and expenses as provided in this
Note, the Agreement and other Loan Documents not paid when due shall be added to
principal and shall thereafter bear interest at the Default Interest Rate.


WAIVERS:  The Borrower waives demand for payment, presentment for payment,
protest, notice of nonpayment or dishonor and any and all other notices and
demands whatsoever.


TERMINOLOGY:  Any reference herein to Lender shall be deemed to include and
apply to every subsequent holder of this Note.


HEADINGS:  The headings in this Note are for convenience of reference only and
shall not affect the meaning or interpretation of this Note or any provision
hereof.


AGREEMENT:  Reference is made to the Agreement for provisions as to the Loan
Documents, Loans, Collateral, fees, charges, remedies and other matters.  If
there is any conflict between the terms of this Note and the terms of the
Agreement, the terms of the Agreement shall control.


APPLICABLE LAW.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, THE LAWS OF WHICH THE
BORROWER HEREBY EXPRESSLY ELECTS TO APPLY TO THIS NOTE, WITHOUT GIVING EFFECT TO
PROVISIONS FOR CHOICE OF LAW THEREUNDER.  THE BORROWER AGREES
 

 
3

--------------------------------------------------------------------------------

 

THAT ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE OR ARISING OUT OF THIS NOTE
SHALL BE COMMENCED IN ACCORDANCE WITH THE PROVISIONS OF THIS NOTE.
 
WAIVER OF JURY TRIAL.  BORROWER HEREBY WAIVES ANY AND ALL RIGHTS THAT IT MAY NOW
OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE TO
A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING EITHER DIRECTLY OR INDIRECTLY IN
ANY ACTION OR PROCEEDING BETWEEN BORROWER, LENDER OR ITS SUCCESSORS AND ASSIGNS,
OUT OF OR IN ANY WAY CONNECTED WITH THIS NOTE, THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS AND/OR THE COLLATERAL.  IT IS INTENDED THAT SAID WAIVER SHALL APPLY
TO ANY AND ALL DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION OR
PROCEEDINGS BETWEEN BORROWER AND LENDER.  BORROWER WAIVES ALL RIGHTS TO
INTERPOSE ANY CLAIMS, DEDUCTIONS, SETOFFS OR COUNTERCLAIMS OF ANY KIND, NATURE
OR DESCRIPTION IN ANY ACTION OR PROCEEDING INSTITUTED BY LENDER WITH RESPECT TO
THIS NOTE, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS, THE COLLATERAL OR ANY
MATTER ARISING THEREFROM OR RELATING THERETO, EXCEPT COMPULSORY COUNTERCLAIMS.
 
CONSENT TO JURISDICTION.  BORROWER HEREBY (a) IRREVOCABLY SUBMITS AND CONSENTS
TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE OF NEW YORK, NEW YORK COUNTY WITH RESPECT TO ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF THIS NOTE, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS
AND/OR THE COLLATERAL OR ANY MATTER ARISING THEREFROM OR RELATING THERETO, AND
(b) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE OR FORUM
NON CONVENIENS WITH RESPECT THERETO.  IN ANY SUCH ACTION OR PROCEEDING, BORROWER
WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT OR OTHER PROCESS AND PAPERS
THEREIN AND AGREES THAT THE SERVICE THEREOF MAY BE MADE BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER AT ITS OFFICES SET FORTH HEREIN
OR OTHER ADDRESS THEREOF OF WHICH LENDER HAS RECEIVED NOTICE AS PROVIDED IN THE
AGREEMENT.  NOTWITHSTANDING THE FOREGOING, BORROWER CONSENTS TO THE COMMENCEMENT
BY LENDER OF ANY SUIT, ACTION OR PROCEEDING IN ANY OTHER JURISDICTION TO ENFORCE
LENDER’S RIGHTS AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING.
 
ASSIGNMENT:  Lender reserves the right to sell, assign, transfer, negotiate, or
grant participation interests in all or any part of this Note, or any interest
in Lender’s rights and benefits hereunder.

 
4

--------------------------------------------------------------------------------

 

LOST NOTE:  In the event of the loss, theft, destruction or mutilation of this
Note, upon request of Lender and submission of evidence reasonably satisfactory
to the Borrower of such loss, theft, destruction or mutilation, and, in the case
of any such loss, theft, or destruction, upon delivery of a bond or indemnity
reasonably satisfactory to Borrower, or in the case of any such mutilation, upon
surrender and cancellation of this Note, Borrower will issue a new Note of like
tenor as the lost, stolen, destroyed or mutilated Note.


AMENDMENT AND RESTATEMENT:  This Note is given in substitution for, and amends
and restates in its entirety, and as so amended and restated supersedes, that
certain Installment Note dated September 10, 2011 made by The Mint Leasing,
Inc., a Texas corporation to Comerica Bank, in the principal amount of
$21,846,701.24 (as amended, restated and/or modified, the “Existing Note”),
which Existing Note is being delivered to Borrowers for cancellation.  This Note
is not in payment, novation or satisfaction of the Existing Note, or of the
indebtedness evidenced and secured thereby, and such indebtedness is hereby
ratified and confirmed by Borrowers, as amended hereby, provided, however, that
the principal amount of the Existing Note has been reduced to the principal
amount set forth in this Note, with such difference being released and forgiven
for all purposes by Lender, and any and all current or prior events of default
occurring or continuing under such Existing Note being released and waived for
all purposes by Lender effective as of the date hereof. It is expressly
understood and agreed that this Note is given to amend and restate the terms of
the Existing Note, and that, except as set forth in the preceding sentence, no
part of the indebtedness evidenced by the Existing Note shall be discharged or
impaired by the execution and delivery of this Note.






[SIGNATURE PAGE FOLLOWS]

 
5

--------------------------------------------------------------------------------

 
EXECUTION COPY

IN WITNESS WHEREOF, this Amended and Restated Secured Promissory Note (Term
Loan) has been duly executed and delivered by each Borrower as of the day and
year first above written.






BORROWERS:


 
THE MINT LEASING, INC., a Nevada corporation
 




By: /s/ Jerry Parish_______________________
Name: Jerry Parish
Title: President



THE MINT LEASING, INC., a Texas corporation
 




By: /s/ Jerry Parish_______________________
Name: Jerry Parish
Title: President


THE MINT LEASING SOUTH, INC., a Texas corporation




By: /s/ Jerry Parish_______________________
Name: Jerry Parish
Title: President






























[SIGNATURE PAGE – AMENDED AND RESTATED SECURED PROMISSORY NOTE (TERM LOAN)]
6
 

--------------------------------------------------------------------------------